Case 1:21-cv-01290-MEH Document 1 Filed 05/12/21 USDC Colorado Page 1 of 15




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO


Civil Action No.

KIRK DOUGLAS
An individual,

Plaintiff

v.

DEB HAALAND, SECRETARY OF THE UNITED STATES DEPARTMENT OF THE
INTERIOR,
In her official capacity.

Defendant.



                    COMPLAINT AND REQUEST FOR JURY TRIAL


        Kirk Douglas, through his attorneys, Steven L. Murray of Murray Law, LLC, asserts

his allegations and claims against Defendant Deb Haaland, Secretary of the United States

Department of Interior, in her official capacity.

        This action is an employment discrimination and retaliation case about Defendant’s

treatment of Mr. Douglas based on his disability, and Defendant’s retaliation against

him for engaging in protected activity under the Rehabilitation Act of 1973, as amended,

29 U.S.C. § 791 et seq. [“Rehabilitation Act” or the “Act”].

                                        I. PARTIES

        1.    Douglas, a male, is a United States citizen and resident of Dumont,

Colorado, in Clear Creek County.


                                              1
Case 1:21-cv-01290-MEH Document 1 Filed 05/12/21 USDC Colorado Page 2 of 15




       2.     Defendant employs Douglas in the Office of Inspector General [OIG].

       3.     Douglas serves as a GS-13, Support Services Specialist, Office of

Management, OIG, Lakewood, Colorado.

                           II.   JURISDICTION AND VENUE

       4.     This Court has federal question jurisdiction under 28 U.S.C. § 1331 and

Section 501 of the Rehabilitation Act of 1973, as amended, 29 U.S.C. § 791 et seq.

       5.     Venue is proper in the United States District Court for the District of

Colorado under 28 U.S.C. § 1391.

       6.     At all times in issue, Douglas resided and worked in the Judicial District of

this Court.

      7.      Deb Haaland is the Secretary of the United States Department of Interior,

and she is the Defendant in her official capacity. The United States Department of the

Interior is a federal executive department of the United States government.

      8.      Defendant conducts business in the Judicial District of this Court.

      9.      At all times at issue, Douglas was an employee of Defendant as defined by

the Rehabilitation Act, and Defendant was an employer as defined by the Act.

                        III. ADMINISTRATIVE PROCEDURES

       10.    Before filing this action, Douglas properly and lawfully exhausted all

required EEO administrative prerequisites, procedures, and remedies.

       11.    On or about July 1, 2019, Douglas made initial contact with Defendant’s

internal EEO Counselor and participated in an initial interview with the EEO Counselor.




                                            2
Case 1:21-cv-01290-MEH Document 1 Filed 05/12/21 USDC Colorado Page 3 of 15




       12.    On or about September 25, 2019, the EEO Counselor issued to Douglas

a Notice of Final Interview and a Notice of Right to File a Formal Complaint of

Discrimination.

       13.    On September 30, 2019, Douglas filed his formal internal EEO

complaint.

       14.    On October 24, 2019, Defendant accepted Douglas’s claims under the

Equal Employment Opportunity Commission’s regulations in Title 29 Code of Federal

Regulations (29 C.F.R.), Part 1614.

       15.    On November 7, 2019, Defendant granted Douglas’s request to amend his

accepted claims.

       16.    On April 1, 2020, Douglas requested a Final Agency Decision, and

Defendant issued its Final Agency Decision on June 26, 2020.

       17.    On July 21, 2020 Douglas filed his appeal Final Agency Decision, of the

Equal Employment Opportunity Commission, Office of Federal Operations.

       18.    Under 29 C.F.R. § 1614.407(d), a federal employee who has filed an

individual complaint is authorized under the Rehabilitation Act to file a civil action in an

appropriate United States District Court, after 180 days from filing an appeal with the

Equal Employment Opportunity Commission if there has been no final decision by the

Commission.

       19.    This action is timely and properly filed because Douglas filed his appeal

with the Commission on July 21, 2020, and 180 days have passed without the

Commission issuing a final decision.


                                             3
Case 1:21-cv-01290-MEH Document 1 Filed 05/12/21 USDC Colorado Page 4 of 15




                            IV. GENERAL ALLEGATIONS

        20.   Douglas has a distinguished record of military and federal civilian service.

        21.   Douglas is a disabled veteran of the United States Army.

        22.   Douglas served in the United States Army for four years, from 1987-1991.

        23.   Douglas received an honorable discharge from the United States Army in

1991.

        24.   Douglas has a United States veterans disability rating of 70% from the

United States Department of Veterans Affairs.

        25.   Douglas’s disability rating includes a 50% rating for Post-Traumatic Stress

Disorder [PTSD].

        26.   Douglas has PTSD, a disability.

        27.   Douglas holds a Bachelor of Science degree and a Master of Business

Administration degree.

        28.   Douglas has approximately ten years of service as a federal employee.

        29.   From approximately 2011-2015, Douglas worked for the Smithsonian

Institution in Washington, DC.

        30.   In 2015, Douglas moved to Colorado to work as a GS-13 in the OIG with

Defendant.

        31.   In Douglas’s federal service, he has never been subjected to any

disciplinary action, and he has consistently received positive performance appraisals.

        32.   In his military and federal civilian service, Douglas’s service record,

integrity, and credibility are of paramount importance.


                                             4
Case 1:21-cv-01290-MEH Document 1 Filed 05/12/21 USDC Colorado Page 5 of 15




      33.    Jamie DePaepe serves as an OIG Assistant Special Agent in Charge for

Defendant.

      31.    When Douglas informed DePaepe of his disability status and his PTSD

condition, DePaepe asked him if PTSD was really a “a thing.”?

      34.    Douglas interpreted DePaepe’s statement as questioning whether PTSD

was a legitimate disability and whether he had PTSD as a disability.

      35.    In December 2018, Douglas’s duties included closing Defendant’s OIG

office in Rapid City, South Dakota.

      36.    The period for closing the Rapid City office and Douglas’s travel in issue

was between December 19-21, 2018.

      37.    In the Rapid City office closing, DePaepe functioned in the role of a

customer.

      38.    Douglas traveled to Rapid City and performed all of his duties correctly

in this duty and assignment.

      39.    Douglas properly scheduled his travel for the Rapid City assignment and

properly conducted his travel during the work.

      40.    Douglas followed the directions of DePaepe before, during, and after the

Rapid City assignment.

      41.    Before, during, and after the Rapid City assignment, Douglas: (1)

completed all work for which he was responsible; (2) completed all work requested

of him by DePaepe, his federal co-workers, and any civilian personnel involved; (3)

was available to perform all work necessary for the Rapid City office closing; (4) was


                                           5
Case 1:21-cv-01290-MEH Document 1 Filed 05/12/21 USDC Colorado Page 6 of 15




available to work with DePaepe and all persons (civilian and federal workers) involved

in the office closing.

       42.    Before, during, and after the Rapid City assignment, Defendant

approved Douglas’s travel.

       43.    Douglas’s first and second-level supervisors had minimal, in any,

involvement in the Rapid City office closing. To the extent Douglas’s supervisors had

any role in his work on the Rapid City project, Douglas followed their directions.

       44.    Douglas did not engage in any improper conduct before, during, or after

the Rapid City assignment.

       45.    Following Douglas’s work on the Rapid City project, Defendant gave him

two unsolicited cash awards.

       46.    On or about February 22, 2019, DePaepe requested an investigation of

Douglas’s conduct about the Rapid City assignment.

       47.    DePaepe’s request for an investigation of Douglas was based on

inaccurate statements about Douglas’s conduct.

       48.    DePaepe’s statements about Douglas’s conduct were discriminatory,

prejudicial, and damaging to Douglas.

       49.    On June 27, 2019, Defendant suspended Douglas from his position of

Support Services Specialist for five (5) days without pay, for absence without leave and

AWOL, and use government funds for personal travel. [suspension].

       50.    The totality of events surrounding the suspension, and the suspension

decision, constitutes an unwarranted and discriminatory action.


                                           6
Case 1:21-cv-01290-MEH Document 1 Filed 05/12/21 USDC Colorado Page 7 of 15




       51.    Before the suspension, Douglas had a schedule consistent with his PTSD.

       52.    Before the suspension, Defendant permitted Douglas to arrive at work

between 6-6:30 a.m. and leave between 3-4:00 p.m.

       53.    After the suspension, Defendant required Douglas to arrive at work between

8-8:30 a.m., rather than 6-6:30 am.

       54.    Following Defendant’s modification of Douglas’s work schedule, he

presented documentation from a medical provider and formally requested a reasonable

accommodation from Defendant about the hours of his schedule.

       55.    Defendant    did    not   grant       Douglas’s   reasonable   request   for   an

accommodation.

       56.    Following the suspension, Defendant imposed telework requirements on

Douglas that were more restrictive than his telework requirements before the suspension.

       57.    In October 2019, Defendant gave Douglas the lowest performance

rating he has received in his employment with Defendant.

       58.    As a direct, foreseeable, and proximate result of Defendant’s unlawful,

intentional discrimination and retaliation, Douglas suffered injuries and losses, including

but not limited to loss of pay, emotional pain, suffering, inconvenience, mental anguish,

loss of enjoyment of life and the potential and/or actual loss of wages, earnings, income,

benefits, and actual and/or potential retirement benefits.

                                 V. CLAIMS FOR RELIEF

                                       FIRST CLAIM
                                 [Disability Discrimination]

       59.    Douglas incorporates and restates all allegations asserted as though fully

                                                7
Case 1:21-cv-01290-MEH Document 1 Filed 05/12/21 USDC Colorado Page 8 of 15




incorporated herein.

       60.     The Rehabilitation Act’s application to federal sector employees under 29

U.S.C. § 791 et seq., incorporates the employment provisions of the Americans with

Disabilities Act of 1990 and the American with Disabilities Amendments Act of 2008, as

amended, 42 U.S.C. § 12101, et. seq., [collectively referenced as the ADA], and the

EEOC regulations implementing the ADA and ADAA, including the prohibition against

employment discrimination based on disability and liability standards. 29 C.F.R. §

1614.203(a)(1)(b).

       61.     References to the Rehabilitation Act herein incorporate the ADA.

       62.     Douglas was a qualified person with a disability under the Rehabilitation Act

and ADA.

       63.     Douglas is a member of the protected class under the Rehabilitation Act

and the ADA.

       64.     The Rehabilitation Act and the ADA make it unlawful to discriminate

against a qualified individual based on disability.

       65.     Douglas is an individual who, with or without reasonable accommodation:

(1) could perform the essential functions of the employment position he holds with

Defendant; and (2) possesses the requisite skill, experience, education, and other job-

related requirements of the employment position he holds with Defendant.

       66.     The Rehabilitation Act and the ADA prohibit Defendant from discriminating

against Douglas: (1) regarding his compensation, terms, conditions, or privileges of

employment, because of his disability and/or (2) by limiting, segregating, or classifying


                                              8
Case 1:21-cv-01290-MEH Document 1 Filed 05/12/21 USDC Colorado Page 9 of 15




her in any way, which would deprive, or tend to deprive him of employment opportunities,

or otherwise adversely affect his status as an employee, because of his disability.

       67.    Douglas has a disability under the Rehabilitation Act and the ADA.

       68.    Douglas has a physical or mental impairment that substantially limits one or

more major life activities, including but not limited to sleeping, concentrating, and working.

       69.    Douglas suffers from PTSD.

       70.    Defendant     engaged     in unlawful,   direct,   and intentional    disability

discrimination against Douglas because of his disability, and/or because of his protected

status as a qualified individual with a disability.

       71.    Defendant’s cumulative treatment of Douglas, including the unwarranted

investigation of his conduct, the suspension decision, the modification of his arrival hours

which were designed to address his disability, the denial of his request for a reasonable

accommodation, the adverse adjustment of his telework privileges, and the lower

performance rating, constitutes intentional discrimination because of his disability and

protected status under the Rehabilitation Act and the ADA.

       72.    Defendant discriminated against Douglas: (1) regarding his compensation,

terms, conditions, or privileges of employment, because of his disability; and/or (2) by

limiting, segregating, or classifying him in any way, which would deprive, or tend to

deprive him of employment opportunities, or otherwise adversely affect his status as an

employee, because of his disability.




                                               9
Case 1:21-cv-01290-MEH Document 1 Filed 05/12/21 USDC Colorado Page 10 of 15




       73.     Defendant’s unlawful, intentional disability discrimination was initiated by,

and/or approved by Defendant’s officials and/or managers having specific knowledge of,

or reason to know of Douglas’s disability and the discriminatory actions in issue.

       74.     Defendant’s treatment of Douglas constitutes intentional, unlawful disability

discrimination, in violation of the Rehabilitation Act and the ADA.

                                      SECOND CLAIM
                   [Disability Discrimination - Regarded as Disabled]

       75.     Douglas incorporates and restates all allegations asserted as though

incorporated herein.

       76.     The Rehabilitation Act and the ADA’s definition of disability and

discrimination include discrimination against a person based on the person being

regarded as having a physical or mental impairment that substantially limits one or more

major life activities of such individual.

       77.     A person meets the “being regarded as” requirement if the person

establishes that he has been subjected to an action prohibited by the Rehabilitation Act

and the ADA because of an actual or perceived physical or mental impairment whether

or not the impairment limits or is perceived to limit a major life activity.

       78.     Douglas meets the standard of being regarded as having a physical or

mental impairment under the Rehabilitation Act and the ADA.

       79.     Defendant engaged in intentional, unlawful disability discrimination against

Douglas based on Defendant regarding him as having a physical or mental impairment

that substantially limits one or more of his major life activities of such individual.



                                               10
Case 1:21-cv-01290-MEH Document 1 Filed 05/12/21 USDC Colorado Page 11 of 15




                                   THIRD CLAIM
                    [Disability Discrimination - Record of Disability]

       80.     Douglas incorporates and restates all allegations asserted as though

incorporated herein.

       81.     The Rehabilitation Act and the ADA’s definition of disability and

discrimination includes discrimination against a person based on the person’s record of

having a physical or mental impairment that substantially limits one or more major life

activities of such individual.

       82.     Douglas has a record of mental and physical impairments which

substantially affect one or more of his major life activities.

       83.     Defendant engaged in intentional, and unlawful disability discrimination

against Douglas including but not limited to discriminating against Douglas based on his

record of a disability.

                                 FOURTH CLAIM
                     [Denial of Reasonable Accommodation]

       84.     Douglas incorporates and restates all allegations asserted as though

incorporated herein.

       85.     Prohibited discrimination under the Rehabilitation Act and the ADA

includes an employer not reasonably accommodating an employee’s disability.

       86.     Douglas requested a reasonable accommodation to his disability by

requesting Defendant to reinstate his scheduled hours from 6:00 - 6:30 a.m. to 3:00-4:00

p.m.



                                              11
Case 1:21-cv-01290-MEH Document 1 Filed 05/12/21 USDC Colorado Page 12 of 15




       87.    Douglas’s’ request was based on his sleep conditions/patterns relating to

his disability, PTSD.

       88.    Defendant received and understood Douglas’s accommodation request.

       89.    Defendant unreasonably denied Douglas’s accommodation request.

       90.    Defendant cannot meet its burden to demonstrate Douglas’s requested

accommodation would have imposed an undue hardship on Defendant.

       91.    Defendant’s refusal to provide Douglas his requested, reasonable

accommodation, constitutes intentional and unlawful disability discrimination in violation

of the Rehabilitation Act and the ADA.

                                  FIFTH CLAIM
                                  [Retaliation]

       92.    Douglas incorporates and restates all allegations asserted as though

incorporated herein.

       93.    The Rehabilitation Act and the ADA prohibit retaliation against an employee

who engages in protected activity under these laws.

       94.    Douglas engaged in protected EEO activity under the Rehabilitation Act and

the ADA.

       95.    On or about July 1, 2019, Douglas initiated the Defendant Agency’s internal

EEO complaint process by asserting his discrimination claims with the proper EEO

counselor.

       96.    Subsequently, Douglas engaged in a series of protected EEO activities.




                                            12
Case 1:21-cv-01290-MEH Document 1 Filed 05/12/21 USDC Colorado Page 13 of 15




       97.    Contemporaneously with, and/or subsequent to Douglas’s protected

activities, Defendant gave him the lowest performance he had received in his employment

with Defendant.

       98.    Defendant knew of Douglas’s protected activities when Defendant issued

his lowest performance rating.

       99.    A causal connection exists between Douglas’ protected activities and

Defendant giving him his lowest performance rating.

       100.   Defendant’s conduct constitutes intentional and unlawful retaliation against

Douglas in violation of the Rehabilitation Act and the ADA.

                               VI. REQUEST FOR RELIEF

       WHEREFORE, Defendant’s unlawful conduct directly caused Douglas to suffer

injuries, damages, and losses;

       FURTHER, Douglas respectfully requests this Court to enter judgment in his favor

and against Defendant on the claims in issue and award the following relief for Douglas’s

claims for relief under the Rehabilitation Act, the ADA, and all laws:

       (a)        To enter a judgment for Douglas and against Defendant, finding

Defendant's actions constitute unlawful intentional discrimination in violation of the

Rehabilitation Act and the ADA.

       (b)        To enter a judgment for Douglas and against Defendant, finding the

Defendant's actions constitute unlawful retaliation in violation of the Rehabilitation Act and

the ADA.




                                             13
Case 1:21-cv-01290-MEH Document 1 Filed 05/12/21 USDC Colorado Page 14 of 15




       (c)        To award Douglas the remedies of damages for loss of wages and all

loss of monetary damages to which he is entitled.

       (d)        To award Douglas compensatory damages for emotional pain, suffering,

inconvenience, mental anguish, loss of enjoyment of life, and all loss of compensatory

damages to which he is entitled.

       (e)        To award Douglas attorney fees and costs.

       (f)        To award Douglas pre-judgment and post-judgment interest at the

appropriate rate provided by law.

       (g)        To direct Defendant to take such affirmative relief steps as necessary to

ensure the effects of Defendant’s unlawful employment practices are eliminated and do

not continue to affect Douglas’s employment opportunities.

       (h)        Order the Defendant to remove all disciplinary action against Douglas

from his official personnel file; and

       (i)        To award Douglas all other legal and equitable relief to which

he is entitled under any law, which this Court deems just, equitable, and proper.

                               VII. JURY TRIAL REQUEST

       Under Fed.R.Civ.P. 38 (a)(b)(c), the Rehabilitation Act, the ADA, and all laws

providing for a right to trial by jury, Douglas requests a jury trial of all claims and issues.


Dated: May 12, 2021




                                              14
Case 1:21-cv-01290-MEH Document 1 Filed 05/12/21 USDC Colorado Page 15 of 15




Respectfully submitted by:


   Murray Law, LLC

   /s/ Steven Murray
   Steven Murray - Murray Law, LLC
   1888 N. Sherman St. - Ste 200
   Denver, CO 80203
   Phone: 303-396-9952


   Attorneys for Plaintiff Kirk Douglas

   Address of Plaintiff.
   116 Silver Lakes Drive
   Dumont, CO 80436




                                          15
